FMP SA Management Group,
                                                                      C d/b/a Food s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 26, 2015

                                    No. 04-15-00315-CV

                                       Cearth FAIRE,
                                         Appellant

                                              v.

FMP SA MANAGEMENT GROUP, LLC d/b/a Food Management Partners, LLC, All Jones,
   LLC, Allen J. Jones, Individually, Peter Donbavand, Individually, Peter Donbavand,
                      Individually, and Jason Kemp, Individually,
                                        Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-16674
                        Honorable Antonia Arteaga, Judge Presiding

                                       ORDER
        On May 20, 2015, Petitioner Cearth Faire petitioned this court for permission to appeal
an interlocutory order that is not otherwise appealable. See TEX. R. APP. P. 28.3(a). Any other
party’s response or cross-petition is due on June 1, 2015. Id. R. 28.3(f); id. R. 4.1(a).
       On May 21, 2015, Respondents FMP SA Management Group, LLC d/b/a Food
Management Partners, LLC; All Jones, LLC; Allen J. Jones, Individually; Peter Donbavand,
Individually; and Jason Kemp, Individually, filed an unopposed motion for a twenty-day
extension of time to file a response to Cearth Faire’s petition. See id. R. 28.3(f).
       Respondents’ motion is GRANTED; the response must be filed with this court by June
22, 2015. See id.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court